[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            February 13, 2006
                               No. 05-12689
                                                           THOMAS K. KAHN
                           Non-Argument Calendar               CLERK
                         ________________________

                  D. C. Docket No. 04-00335-CR-T-17-MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

HUMBERTO ALVAREZ,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 13, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges

PER CURIAM:

     Joseph R. Johnson, appointed counsel for Humberto Alvarez in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Alvarez’s conviction and

sentence is AFFIRMED.




                                          2